Defendant has appealed from an order of the County Court of Rensselaer County denying his motion to vacate a judgment of conviction o£ the crime of attempted robbery in the first degree and for a new trial on the ground of newly discovered evidence. Defendant was convicted of the crime of attempted robbery in the first degree on December 14, 1932, in the Rensselaer County Court. His conviction was affirmed by this court (245 App. Div. 790). Thereafter a Justice of this court denied his application for permission to appeal to the Court of Appeals. The papers on the present application are entirely insufficient to warrant the granting of any relief. Order unanimously affirmed. Present — Foster, P. J., Heffeman, Brewster, Bergan and Coon, JJ.